DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-26-22 has been entered.  Claims 80, 87 and 94 have been amended.  Claims 81, 83-85, 88, 93 and 96 have been canceled.  Claims 97-107 have been added.  Claims 80, 82, 86-87, 89-92, 94-95 and 97-107 are pending an under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-20-22 was filed after the mailing date of the Non-Final Office Action on 3-29-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80, 82, 86-87, 89-92 and 94-95 remain rejected and newly added claims 97-107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing tumor growth or killing tumor cells in the claimed mice by intraperitoneal administration of the anti-hPD-1 antibodies targeting to the subcutaneously implanted MC38.ova (mouse colon adenocarcinoma) cells, does not reasonably provide enablement for assessing the pharmacokinetic properties of a drug targeting human PD-1 (gene or protein) or assessing anti-tumor effect of a drug targeting human PD-1 by administering the drug to the claimed humanized mouse expressing a humanized PD-1 polypeptide on the surface of activated T cells in the mouse or administering the drug to the claimed humanized mouse having a tumor via various administration routes and monitoring the mouse to determine the properties of the drug.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Office Action mailed on 3-29-22.  Applicant's arguments filed 7-26-22 have been fully considered but they are not persuasive.
Claim 80 has been amended to read on a method of assessing pharmacokinetic properties of a drug targeting human PD-1 by using the claimed genetically modified mouse, wherein the monitoring comprises performing an assay to determine the pharmacokinetic properties of the drug.
The newly added claims 97-107 are directed to a method of assessing anti-tumor effect of a drug targeting human PD-1, the method comprising administering the drug to a mouse whose genome comprises a humanized Programmed cell death 1 (Pdcd1) gene at an endogenous Pdcd1 locus, wherein the humanized Pdcd1 gene is operably linked to a Pdcd1 promoter and expresses a humanized PD-1 polypeptide on the surface of activated T cell in the mouse, wherein the humanized PD-1 polypeptide comprises the N-terminal immunoglobulin V domain of a human PD-1 polypeptide and the intracellular domain of an endogenous mouse PD-1 polypeptide, wherein the mouse comprises tumor cells, and monitoring the mouse to determine the anti-tumor effect of the drug.  Claim 98 specifies said monitoring comprises determining whether the drug reduces the size of the tumor.  Claim 99 specifies the drug targeting human PD-1 is an anti-human PD-1 antibody.  Claim 100 specifies the humanized Pdcd1 gene comprises exon 2 of a human Pdcd1 gene.  Claim 101 specifies the humanized Pdcd1 gene further comprises at least a part of exon 3 of the human Pdcd1 gene.  Claim 102 specifies the humanized Pdcd1 gene comprises endogenous Pdcd1 exons 1, 4 and 5.  Claim 103 specifies the humanized PD-1 polypeptide is translated in a cell of the mouse with a mouse signal peptide.  Claim 104 specifies the humanized PD-1 polypeptide comprises the transmembrane sequence of the endogenous PD-1 polypeptide.  Claim 105 specifies the humanized PD-1 polypeptide comprises amino acids 35-145, 27-145, or 26-169 of a human PD-1 polypeptide.  Claim 106 specifies the Pdcd1 promoter is an endogenous rodent Pdcd1 promoter.  Claim 107 specifies the mouse is homozygous for the humanized Pdcd1 gene.  
Applicant argues that the successful demonstration provided in the present application has broader implication than what the Examiner has emphasized.  The specification also demonstrates a functional PD-1 signaling and proper PD-1-dependent immune responses via the humanized PD-1 molecule in the disclosed mice.  It is reasonable to conclude that the disclosed mice can be used as a mouse model to test drugs designed to target human PD-1.  The skilled artisan would be able to take appropriate suitable for that drug, including routes of administration which may be standard for a given drug, to test the present mice and determine whether the drug has any effect on the mice.  No undue experimentation is required (Remarks, p. 8-9).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-29-22 and the following reasons.
The specification fails to provide sufficient enabling disclosure for the full scope of the invention claimed.  Mere statement that “it is reasonable to conclude that the disclosed mice can be used as a mouse model to test drugs designed to target human PD-1 and the skilled artisan would be able to take appropriate suitable for that drug” does not make the claimed invention enabled.  The drug includes various types of small organic compounds, nucleic acid, protein and antibody.  The properties of a drug have been amended to read on pharmacokinetic properties and anti-tumor effects of the drug targeting human PD-1.  It is unclear what kind of pharmacokinetic properties is intended and how the pharmacokinetic property is monitored in the transgenic mice.  Claim 80 only recites “performing an assay to determine the pharmacokinetic properties of the drug”.  It is unclear what kind of assay is intended and how to determine the pharmacokinetic properties of the drug from such assay.  For example, it is unclear what cell, protein or nucleic acid is assayed and what criteria of the assay results can be used to determine the pharmacokinetic properties of the drug.  The only phenotype of the claimed humanized Pdcd1 mouse is expression of humanized PD-1 polypeptide on the surface of activated T cells.  It is unclear what kind of pharmacokinetic properties of a drug can be assessed by administering the drug to a humanized Pdcd1 mouse, expressing humanized PD-1 polypeptide on the surface of activated T cells, via various administration routes.  It is unclear what is being monitored in the mouse or on the mouse such that one of skilled in the art can determine what property of the drug is.  It is also unclear how the parameters or characteristics in the mouse or on the mouse are correlated to the properties of the drug being assessed.  There is no evidence of record that shows the claimed humanized Pdcd1 mouse expressing humanized PD-1 polypeptide on the surface of activated T cells can be used to assess various pharmacokinetic properties of a drug targeting human PD-1 via various administration routes. 
The phrase “monitoring the mouse to determine the anti-tumor effect of the drug” at the last line of newly added claim 97 encompasses numerous different ways of monitoring the mouse.  It is unclear what is being monitored in the mouse such that one can determine anti-tumor effect of the drug.  Absent specific guidance of what is being monitored in the mouse and the criteria of anti-tumor effect, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.  The specification only enables to use the disclosed humanized PD-1 mice with subcutaneously transplanted tumor cells to test the anti-tumor effect of the intraperitoneally injected drug by measuring the size reduction of the tumor in the mice.  Further, the humanized PD-1 transgenic mouse itself does NOT produce any tumor or tumor cells.  The specification fails to disclose production of humanized PD-1 transgenic mouse comprising naturally occurring tumor cells.  The humanized PD-1 transgenic mouse comprising tumor cells as claimed in newly added claim 97 must have the tumor cells transplanted into the humanized PD-1 transgenic mouse.  As discussed above, the specification only enables to use the disclosed humanized PD-1 mice with subcutaneously transplanted tumor cells to test the anti-tumor effect of the drug via intraperitoneal injection by measuring the size reduction of the tumor in the mice. 
The claims read on monitoring various tumor cells at different locations of the claimed humanized mouse to determine the antitumor effect of the drug.  The specification fails to provide adequate guidance and evidence for how to assess the antitumor effects of a drug targeting human PD-1 (gene or protein) by administering the drug to the claimed humanized mouse comprising tumor cells via various administration routes and monitoring the mouse to determine the antitumor effects of the drug.  The administration routes encompass oral administration, intravenous administration, intraperitoneal administration, topical administration, intramuscular administration, intradermal administration, inhalation, nasal administration, intrathecal administration, intraocular administration, and subcutaneous administration etc.
There are several challenges facing naked DNA delivery including inefficient uptake of the therapeutic gene into the target cells, rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector and CpG motif on the plasmid DNA. The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Administration routes also play an important role to determine whether sufficient DNA or vector can be obtained at target sites in a subject such that one of skilled in the art would be able to assess and determine the properties of the nucleic acid drug.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.
It is apparent that there are numerous barriers for protein delivery to target cells in vivo and those barriers include high enzymatic susceptibility, short shelf life, intestinal epithelial barrier, capillary endothelial barrier, blood brain barrier, poor permeability characteristics throughout various mucosal surfaces and biological membranes, poor absorption, hepatic metabolism, and immune response from the host.  It was unpredictable before the effective filing date of the claimed invention whether one skilled in the art would be able to assess and determine the properties of a drug, such as anti-tumor effect, in vivo by administering various types of proteins or peptides drug to the claimed mouse via various administration routes.  Since antibody is a type of protein, the obstacles and unpredictability of antibody therapy in vivo is similar to the obstacles and unpredictability of protein transfer in vivo.
Similarly, when considering the drug as a small organic compound, there are also barriers for small organic compound delivery to target cells in vivo and those barriers include intestinal epithelial barrier, capillary endothelial barrier, blood brain barrier, poor permeability characteristics throughout various mucosal surfaces and biological membranes, poor absorption, and hepatic metabolism.  There is no evidence of record that demonstrates administration of any small organic compound to the claimed mouse via various administration routes in vivo would be able to provide assessment and determination of the properties of the drug in the mouse.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632